 In the Matter of THE KELLY-SPRINGFIELDTIRE COMPANYandUNITEDRUBBER WORKERS OF AMERICA, LOCAL No. 26 AND JAMESM. REED ANDMINNIE RANKCase No. C-315.-Decided March 31, 1938Rubber Industry-Interference, Restraint, or Coercion:threatening dischargefor unionactivity-Discrimination as to Tenure of Employment:furloughing anddischarging employees for union activity ; failure or refusal to recall to work,or offer employment to, active union members furloughed by trustees in reorgani-zation proceedings of predecessor corporation,at time when production arose andpositions became available, and employing men junior in service or without,priorservice to fill same ; finding that successor corporation, under circumstances,assumed position of predecessor towards said furloughedemployees-Discremina-tion as toHire and Condition of Employment:union employees furloughed bytrustees in reorganization proceedings,and not recalled by successor corporationwhen positions became available because of rise in production-StrikeSettlementRelating to Unfair Labor Practices:no bar to order where not performed bycompany or made during pendency of proceedings-Regularand SubstantiallyEquivalent Employment:in absence of strong evidence showing, desire of em-ployee for reinstatementcontrolling-Company-Dominated Union:stipulation todisestablish asrepresentative-Reinstatement Ordered:employees discrimina-torily furloughed or discharged, to former positions ; employees furloughed bypredecessor, to positions formerly held with predecessor and in which successorfailed or refused to employ them ; employee whose work changed during pro-ceedings before Board, to position the same or substantially equivalent to thatformerlyheld-Back Pay:awarded.Mr. Jacob BlumandMr. Reeves R. Hilton,for the Board.Mr. William C. Walsh,of Cumberland, Md., for the respondent.Mr. Estel C. Kelley,of Cumberland, Md.,and Mr. Anthony WayneSmith,of Washington, D. C., for the Union.Mr. Stanley J. Morris,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by United Rubber Workers of America,Local No. 26, herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for the FifthRegion (Baltimore, Maryland) issued a complaint, dated August 11,325 326NATIONAL LABOR RELATIONS BOARD1936, against The Kelly-Springfield Tire Company, a Maryland cor-poration, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1), (2), and (3) and Sec-tion 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.Copies of the complaint, accompanied by noticeof hearing, were duly served on the respondent and the Union.The complaint charged in substance that the respondent dominatedthe formation of a labor organization of its employees, known as TheKelly-SpringfieldEmployees Protective Association, Inc., hereincalled the Association, interfered with the administration of its af-fairs, and contributed financial and other support to it; that the re-spondent discriminated in regard to the hire and tenure of employ-ment of 36 persons, named in the complaint, to discourage member-ship in the Union; and that by these and other acts and conduct, inter-fered with, restrained, and coerced its employees in the exercise oftheir right to self-organization and to engage in concerted activitiesfor their mutual aid and protection.On August 5, 1937, the respond-ent filed its answer traversing the complaint and making certain alle-gations by way of affirmative defense.Pursuant to an amended notice, a hearing on the complaint washeld in Cumberland, Maryland, on August 12, 13, 14, and 17, 1937,before W. P. Webb, the Trial Examiner duly designated by the Board.The respondent and the Union appeared and were represented bycounsel.Full opportunity to be heard, to examine and cross-examinewitnesses, and to produce evidence bearing upon the issues, was af-forded all parties.At the commencement of the hearing, counsel forthe Board, with the consent of the Regional Director for the FifthRegion, moved to dismiss the charges of the complaint with respectto 30 of the 36 persons therein alleged to have been discriminatedagainst by the respondent, on the ground that such persons had ob-tained either satisfactory reemployment with the respondent or regu-lar and substantially equivalent employment elsewhere.'The TrialExaminer granted the motion, and his ruling is here affirmed.Evi-dence was then adduced upon the issues relating to the alleged dis-crimination against the six remaining persons : Bernard Heishman,Edward Kyle, John Davies, Albert Starkey, Charles Eline, and JamesReed.A stipulation, more particularly described hereinafter, enteredinto on behalf of the respondent and the Board, was taken by the' The persons with respect to whom thechargesthus were dismissed are : JAl.Albright,Dave Allender, Paul Amtower, H L Bohn, W IT. Chapman, Leonard Davies, John Dick,Andrew Elsentiout, J R Fatkius Edward Fuzenbaker, 0 B Garland, Cecil Giavson,James Holsinger, Albert Jones, Elbert Jones, Elsworth Lewis, George F Long, JesseMerull, Roy Mullen, Blair Pitchey, Minnie Rank, Bernard F Reed, Elsie Shines, CharlesShriver, J. T Stallings, Robert Starkey, George Thorpe, Robert Warnick, John Williams,Thomas Wilson DECISIONS AND ORDERS327Trial Examiner in lieu of evidence on the issues concerning the Asso-ciation.During the course of the hearing the Trial Examiner madevarious rulings on the admission and exclusion of evidence, to some ofwhich rulings exceptions were made.He also granted motions pre-sented -at the close of the hearing by counsel for the Board and therespondent that the pleadings be conformed to the proof.TheBoard has reviewed these rulings of the Trial Examiner and findsthat no prejudicial errors have been committed.The rulings arehereby affirmed.On November 24, 1937, the Trial Examiner filed an IntermediateReport, copies of which were duly served on all parties, findingthat the respondent had committed unfair labor practices affectingcommerce within the meaning of Section 8 (1) and (3) and Sec-tion 2 (6) and (7) of the Act, and recommending that the respond-ent cease and desist therefrom and offer the six above-namedpersons full reinstatement as employees.Exceptions to the Inter-mediate Report were thereafter filed with the Board by the re-spondent, and a brief in support thereof submitted.On January28, 1938, oral argument on the exceptions and record was had be-fore the Board in Washington, D. C., by the respondent and theUnion.On that occasion counsel for the respondent orally movedfor leave to file as part of the record an affidavit by one AlbertCarlson, and copies of an amended plan of reorganization and orderdirecting distribution, of record in the District Court of the UnitedStates for the District of Maryland in certain proceedings entitled"In the Matter of The Kelly-Springfield Tire Company, Debtor,Cause No. 8139." The motion is granted. Since the oral argument,counsel for the respondent and the Board have agreed in writingthat a copy of a certain letter dated February 2, 1938, signed bythe respondent's employment manager and addressed to its counselmay be filed in these proceedings. It is so ordered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is engaged in the manufacture, sale and distribu-tion of automobile tires, tubes, rubber accessories, and specialties.It owns and operates a manufacturing plant in Cumberland, Mary-land, and maintains branches or warehouses in principal cities ofthe country.It is a subsidiary of the Goodyear Tire and RubberCompany of Akron, Ohio, a leading producer of tires in the UnitedStates, which directly or through affiliates operates factories in sev-eral of the States, Canada, Great Britain, Australia, Argentina, and80618-38-von. vi-22 328NATIONAL LABOR RELATIONS BOARDJava.Substantially all of the raw materials which the respondentuses at the Cumberland plant are brought into Maryland either fromother States or from outside the territorial limits of the UnitedStates, and, in turn, 90 to 95 per cent of the finished product theremanufactured is shipped out of Maryland to branches, dealers, anddistributors located throughout the country.The respondent em-ploys approximately 1,400 production employees in Cumberland,and its monthly pay roll is around $180,000. In April 1937, at thebeginning of the annual peak season, it produced 100,000 tires.H. THE UNIONUnited Rubber Workers of America, Local No. 26, is a labor organ-ization drawing its membership from production employees at theCumberland plant. It is affiliated with the Committee for IndustrialOrganization.2III.THE UNFAIR LABOR PRACTICESA. Interference with,, and domination and support of, The Kelly-Springfield Employees Protective Association, Inc.At the hearing, counsel for the respondent, without admitting theallegations of the complaint, agreed and consented in behalf of therespondent to the entry of an order by the Board directing the re-spondent to cease and desist from recognizing the Association as arepresentative or agent of its employees, or of any unit of its em-ployees, for the purpose of collective bargaining, and to disestablishthe Association as such representative or agent. It appears that theAssociation is defunct and has been so for some time. It was there-fore within the discretion of the Trial Examiner to rule, as he did,that no evidence need be taken with respect to the allegations of thecomplaint concerning the Association.B. Discrimination in regard to hire and tenure of employment andcondition of employment1.Background of the discriminationPrior to July 5, 1935, the Cumberland plant was owned by TheKell r-Springfield Tire Company, a New Jersey corporation. In2 The Union was first chartered some years ago as a federal labor union by the AmericanFederation of Labor, under the name Rubber Workers Union,No. 19007About October1935, an international of rubber workers was organized, known as the United RubberWorkers of America, which was admitted to membership as an affiliated international bythe American Federation of LaborThereupon,the Union was chartered as a local underits present name by the United Rubber Workers of America and relinquished its directaffiliation with the American Federation of Labor. In 1936, the United Rubber Workersof America affiliated itself with the Committee for Industrial Organization DECISIONS AND ORDERS°329March 1935, proceedings were initiated in the United States DistrictCourt for Maryland at Baltimore, Maryland, to reorganize the cor-poration under the provisions of Section 77B of the National Bank-ruptcy Act, 11 U. S. C. A. 207.Edmund S. Burke, former presidentof the company, and Thomas B. Finan were appointed trustees ofthe estate of the debtor.On April 3, 1935, the trustees furloughed from 400 to 600 em-ployees.The lay-off was with the understanding that the men wouldbe recalled to work when needed.At a meeting shortly thereafterheld with a committee of the employees, Finan, Soulen, the plantmanager, and Harry Nelson, the employment manager, gave assur-ances that the furloughed employees would promptly be recalled intheir order when jobs became available.Bernard Heishman, Edward Kyle, and John Davies were amongthe men furloughed.Heishman worked in the calender room; Kyleand Davies in the curing department.At the hearing, Kyle andDavies claimed that they had been furloughed out of turn becauseofUnion affiliation and activity., Kyle testified that he was fur-loughed despite his being the oldest employee in service at his kind ofwork.Davies testified that three non-union men his junior in servicewere retained in positions similar to his, and further testified thatthe foremen in his department had jested about his membership inthe Union and had said that it would accomplish nothing.Whilethis testimony is uncontroverted, it relates to acts and events occurringprior to the effective date of the Act, and, therefore, affords no basisfor any charge of unfair labor practice under the statute.The evi-dence has materiality and bearing, however, as tending to explain laterconduct of the management of the respondent with respect to the twomen.,On July 5, 1935, the District Court at Baltimore confirmed byfinal order a plan of reorganization for The Kelly-Springfield TireCompany, the New Jersey corporation.On July 22 the respondentwas organized under the laws of Maryland. Thereupon, pursuant tothe plan, the respondent transferred its entire stock to a wholly ownedsubsidiary of the Goodyear Tire and Rubber Company, of Akron,Ohio, and received certain cash and shares of Goodyear stock inreturn.The cash and stock were delivered to the trustees for distribu-tion among the creditors and stockholders of the debtor in dischargeof their claims, and title to the estate of the debtor, including theCumberland plant, was vested in the respondent. Burke and Finan,the sole trustees, became and since have been two of the five directorsof the respondent, and Burke resumed and has since held his office as3Jefery-Deti 3ttInsulator Co v National Labor Relations Board,91 F.(2d)134,(C.C A,4th), cert den.301 U. S 731. 330NATIONALLABOR RELATIONS BOARDpresident.The remaining three directors live in Akron, not Cumber-land, and are concerned only with the finances of the respondent.At the hearing, counsel for the respondent stated :I want to acid that * * * the operation and managementof the Kelly Company is vested entirely in the local officers ofthe Company here in Cumberland. The three members of theBoard who live out of Cumberland are financial men and areconcerned with the financing of the Company but not with theoperation of it:Mr. Burke and his associates here operate theCompany.The supervisory personnel and supervision of the old company re-mained the same.Various supervisory employees called to testifyby the respondent-Nelson, in charge of the labor department, Smith,the division superintendent, Taylor, the foreman, and Yeager, thesupervisor-held their present positions prior to the reorganization.In July and October 1935, a curtailment in production at the plantoccasioned some further furloughs reducing the number of employeesat work to 750.Albert Starkey, a bead builder in the bead roomwas furloughed by the respondent in July.2.Furlough of ElineOn January 17, 1936, Charles Eline, a worker at the stocking as-sembly table in the bead room, was furloughed under the followingcircumstances.He was one of the older employees and had workedat the plant for 10 years.Eline had been very active in Union affairs.He joined the Union in 1934 and had held office from time to time asits vice president, treasurer, and member of the executive board:Healso was financial secretary and treasurer of the Central Labor Union,an organization in Allegany County, Maryland.His principal activ-ity arose in relation to his work as chairman of a grievance committeewhich had been set up by the Union in his department to representthe departmental employees in any grievances had with the manage-ment.Eline testified that his duties as chairman of this committeerequired that he be "very active * * * in trying to work for thebetterment of conditions in that department."About one week priorto his furlough, Eline and the members of his committee were calledto the office of Delagrange, the production superintendent. In thepresence of Graham, their foreman, Delagrange said : "Eline, if youdon't quit your amateur detective work and snooping around andgathering complaints you are going out the gate."Eline understoodthat reference was being made to his Union activity as chairman ofthe committee, and replied that he thought he had the right to rep-resent employees the same as Delagrange, the management.A few DECISIONS AND ORDERS331days, later, Graham called Eline, said that a man was going to, befurloughed and added, "It is you."Eline protested that he consid-ered the furlough unfair as there had been no complaints of his work,and asked for the reason.Graham gave none, saying : "That is -allthere is to it."Eline was asked to break in another man for his job.Shortly thereafter, during negotiations between the Union and therespondent concerning the furlough, Nelson, the employment man-ager, stated : "This detective business and snooping around has tostun."Throughout the succeeding period until October 1936, the respond-ent failed or refused to reinstate Eline although repeated requestsfor reemployment were made.The evidence of the circumstances surrounding the furlough ofEline stands uncontradicted and leaves little room for doubt that thelay-off was the result of Eline's Union activity in conscientiouslyrepresenting the employees of his department in their complaintsagainst the respondent.It is evident that the respondent intended todiscourage the further handling of employee grievances throughUnion committees.Eline's position as chairman, as well as hisimportance in the Union generally, was well-known and his beingfurloughed for such cause would carry the desired lesson.Dela-grange, in warning Eline, made certain to do so in the presence of theothermembers of the committee and their foreman.That therespondent's attitude was expressed in colorful descriptive and epithetmade its purpose nonetheless clear. It proposed'to discourage thecommittee procedure by discriminating against a Union memberengaged therein.4The subsequent statement of Nelson affirmed thisintention.It is common knowledge that the availability of means for adjust-ing individual grievances through group representatives, and thework carried on by such representatives, constitute an importantinducement to union affiliation.In late 1934 or early 1935, prior tothe reorganization, the Union had reached an understanding with themanagement for the presentation of employee complaints throughUnion grievance committees. In furloughing Eline on January 17,because of his activity as chairman of such a committee, the respond-ent struck at a vital Union activity, and by such discrimination as toemployment, discouraged membership in the Union within the mean-ing of Section 8 (3) of the Act. The respondent's conduct likewiseinterfered with, restrained, and coerced its employees in the exerciseof rights guaranteed them by Section.7 of the Act.4 As hereinafter shown, the respondent followed this policy by later discriminations asto hire and tenure of employment. 332NATIONAL LABOR RELATIONS BOARD3.Respondent's failure torecallHeishman, Kyle, Davies, andStarkey from furloughFromOctober 1935, until spring of1936, the number of employeesat work in the plantremainedthe ;same.In late March or earlyApril 1936, business increased, and during the course of the follow-ing few months more than 900 men were added. In time, the totalnumber exceeded by 300 that prevailing before the furlough ofApril 1935.Approximately 100 to 125 of the 900 were new men whohad never worked at the plant. The remainder comprised for themostpart persons who had been furloughed prior to the reorganiza-tion.Nelson, the employment manager, testified that the respondent,in considering at that time the reinstatement of workers to, andtheir employment in, their former positions at the plant,recognizedthe furloughs of the trustees.The evidence shows that 75 per centof the employees furloughed before thereorganizationwere returnedto the same, or practically the same, positions which they had heldat the time of their furlough, that approximately 15 per cent or morewere given different but equivalent positions, and that the remainder,some 40 or 50 in number, accepted positions which were neither thesame nor equivalent.The respondent failed or refused to recall to work,and offer em-ployment to, 34 of the employees on furlough, the persons named inthe complaintissuedby the Board.At that time, the Union hadonly 318 members.Upon the charge of those persons that they werebeing discriminatedagainst intheir hire or tenure of employmentor condition of employment because of Union affiliation and activity,conversations were begun by representatives of the Union with therespondent concerning each of thecases."As already indicated, the allegations of discrimination with re-spect to only 5 of these persons, namely, Heishman, Kyle, Davies,Starkey, and Eline, are here presented," the charges with respect to30 of the others having been dismissed by counsel for the Board onthe ground that they had obtained satisfactory employment withthe respondent or regular and substantially equivalent employmentelsewhere.Eline's caserequires no further discussion; those of theother four do.6 John Geiss, then president of the Union, testified :"Our major cases were employees who were bringing cases to us that claimed dis-crimination.There had been lots of new men being hired in the plant, and put on jobswhere men had been furloughed with 8 to 10 years' seniority.They would bring caseslike that to us and we would take it up with the company, or a representative of thecompany,and it seemed they had a blacklist, and every time we would bring a name up,that name would go down on the blacklist."6The allegations of the complaint with respect to James Reed are considered separatelyhereinafter DECISIONS AND ORDERS333Heishman, Kyle, Davies, and Starkey had been active in theUnion for several years and their affiliation and Union activitieswere well-known to the management. Starkey, together with Eline,and one Amtower had constituted the Union grievance committeein the bead room; Heishman, along with Reed and one Bantz, thecommittee in the calender department.Arntower and Bantz areamong those with respect to whom the allegations of the complaintwere dismissed at the hearing because of their securing either rein-statement or equivalent employment elsewhere.All of the four menwere old employees at the plant.Heishman had worked there 11years;Kyle, 12 years; Davies, 12 years; and Starkey, 11 years.Heishman and Starkey testified that there had been no complaintsabout. their work.Kyle had been employed in the curing depart-ment throughout his 12 years, and there is nothing to show thatDavies' work had not been competent.In June 1936, Heishman learned that the respondent was employ-ing, a second shift in the calender department.Fair, the second-shift foreman, told Heishman in a chance meeting that his namehad been sent in for recall.Later in the month, when he was notrecalled,Heishman went to see Nelson about the matter.Nelsonsaid that he would speak with Taylor, the calender room foreman,and ascertain what the difficulty was.The following day, Nelson toldHeishman that his job had been filled and that he "should have beenthere."Heishman replied that the respondent, not he, knew whenthe job was open, and also where to notify him.Heishman thentried to secure an interview with H. W. (Hod) Smith, the generalsuperintendent, and upon being told that Smith was too busy, wentout to Smith's home one night to discuss the matter.Heishmantestified that Smith said : "Well, Irishman, I know what you havecome for.You want your job, don't you.Well you fellows when yousat down in there on us that day thought you had us * * *. Butthings have changed.Now I have got you * * *; and I am notready to take you back."The reference was to an occurrence inDecember 1934, when the calender crew of ten had stopped workbecause of a complaint about the spreading of work.The matterhad been taken up with the management at that time through Heish-man's grievance committee and had been settled in a few hours.Work was resumed the following day and nothing further aboutthe matter had been done by the management.Heishman pointedout to Smith that he knew of one employee who had then been amember of the crew, had been furloughed in April 1935, and sincehad been recalled.Smith was unable to attend the hearing but it was agreed thathad he been called, he would have denied the testimony of Heislunan 334NATIONAL LABORRELATIONS BOARDas to the conversation had at Smith's home, and would have statedthat there had been "considerable conversationduring thevisit."After therespondent failed to recall Kyle for work, Kyle madeno personal request for employment but left the matter to the con-versations that werebeinghad betweenthe Unionand the respondentconcerning the 34 cases.He felt that in view of his having beenfurloughed out of turn because of his Union affiliation,itwouldhave been idle to have actedindividually.Duringthat period newmen were hired in the curing department and furloughed employeesof shorter service recalled and there employed.The precise datewhen Kyle's position,was filled by another worker is not shown by therespondent's recordsalthough thetime could not have been beforeMarch 1936, when production first rose.On October 20, 1936, NelsontoldKyle that his position had already been filled.Kyle furthertestified that none in the plant since employed at his kind of workhad done that work longer than he had.It appears at the presenttime that this work has changed in operation and is now beingperformed along with other work by only one man on each shift.?Davies had been employed in the curing department"curing airbags."At the timeof hisfurlough,he wastold by his foremanthat he would be notified and recalled when his job was open.OnJune 30, 1936,another worker who had been painting tires wasgivenDavies' job.Davies testified that he had made no request foremployment before then because he had been waiting to be notifiedand recalled.Sometime before June 1936, after learning that the respondentwas putting men to work in the pit and machine shops, Starkeywent to see Nelson about employment.He was told that no onewas being hired for the bead room where hehad worked,but thatsome soon would be, and that lie would be notified. Thereafter, ontwo occasions Starkey learned that men younger in service thanhe had been employed and,upon making inquiry of Nelson, wasmerely told that none were being hired that day. The respondentthen recalled to work in the bead room all remaining furloughedemployees who had been employed, there but failed to recall themembers of the Union grievance committee of which Starkey wasone.New men were also hired in the bead room.Starkey againvent to see Nelson and was told that "just a few girls"were beinghired.This occurred around June 1936.Starkey asked,"Well, Iwould like to know,Mr. Nelson,whether I have a job here orwhether I am going to get one here?"Nelson replied, as testifiedto byStarkey, "Well,it looks like you don't want to come backhere.You are running around on a committee hunting union mem-There is such indication in the statement filed since the oral argument. DECISIONS AND ORDERS335hers and interrupting our employees and intimidating and keepingthem out of bed."He also told Starkey that if Starkey would keephis mouth shut, he would be reemployed. That was the last timeStarkey went to see Nelson.Nelson, was a witness at the hearing.He denied that he had everin conversation with Starkey objected to the solicitation of unionmemberships.However, he also testified that he may have toldStarkey not to interfere with the workmen at night by solicitingmemberships, although he, Nelson, did not so recall.He deniedthat he had ever told Starkey that he could have his job if he kepthismouth shut.However, he also testified that he had discussedwith Starkey "the things Starkey had complained about when hewas in the department," that at their last conversation, Starkey hadsaid that "he felt everything in the department was all right andhe had no complaint to make," that he, Nelson, then had said, "Ifyou feel that way about it and want to go back and accept condi-tions as they are and have no complaint, I don't see any reason whywe can't put you back." Starkey testified that he had been activeon the grievance committee and had had to discuss complaints withhis foreman quite often.It will serve no purpose to discuss at length the discrimination ofwhich the respondent was guilty in failing or refusing to return theseworkers to their former positions because of their Union activity andmembership.The fact of discrimination is clear.At a time whenproduction at the plant had been restored, indeed expanded, and therespondent had placed on its pay roll the hundreds of employees whohad been furloughed prior to the reorganization, giving 75 per cent ofsuch persons the same or practically the same positions which theyhad held at the time of furlough, more than 15 per cent equivalent po-sitions, and the remaining, other employment, Heishman, Kyle, andDavies were denied their jobs.Although each of the three hadworked at the plant many years with due competency, when the jobswhich they had held and were awaiting again became open, otherpersons younger in service or without prior service were given thepositions.Starkey was discriminated against when the respondent,who had furloughed him, offered available work in the bead room toyounger men, and made his recall the subject of a condition unlawfulunder the Act.The respondent urges, however, that inasmuch as there was un-certainty about seniority rules at the time of its recalling or employ-ing, its failure to recall and employ Heishman, Kyle, Davies, andStarkey was not discriminatory.We cannot agree that certainty ofseniority rules isa sine qua nonof a finding of discriminatory failureor refusal to employ.The presence or absence of such rules consti- 336NATIONALLABOR RELATIONS BOARDtutes but one circumstance to be considered along with other factsof the case.Heishman and Starkey were members of their respective depart-mental grievance committees.The respondent, in failing to recallthese two men, was merely following a policy which a few monthsearlier it had enforced with equal vigor against Eline.What wehave said above in that connection is relevant here and requires norepetition.When Heishman, after gaining no satisfaction at theplant in his quest for his job, finally went to Smith's home, he was metwith marked animosity by Smith towards the Union men. ThatSmith, had he been called, would have denied Heishman's version andhave testified instead that "considerable conversation" had been had,can be given little weight, for Smith's version is not known.Nor didStarkey fare much better when he finally was able to secure an ex-pression from Nelson about the possibility of his employment.WhileNelson denied that he had told Starkey that he, Starkey, could havehis job back if he kept his mouth shut, Nelson's other testimony tothe effect that he had offered Starkey a job provided he would bewilling to accept conditions and would have no complaints, was infact a confirmation of Starkey's testimony.To a worker on a griev-ance committee, the implication in Nelson's offer was unmistakable.Starkey's further testimony that Nelson had objected to the solicita-tion of members invites belief despite Nelson's lack of recollectionthereof.Such objection constituted an unfair labor practice.Kyle and Davies, for reasons heretofore mentioned, did not conferpersonally with their superiors about being employed in their formerpositions.After it became evident that they were not being recalled,their 'cases were included among the 34 taken up by the Union repre-sentatives in ' the conversations had with the respondent.Kyle andDavies were strong Union members from the early days of the Union,and testified to having engaged in soliciting memberships.The dis-crimination practiced against them by the respondent must be inter-preted as a further expression of a perpetuated unfriendly attitudewhich the management entertained towards them because of theirUnion sympathies, an attitude which first exhibited itself in a seriousway when the men were furloughed by the trustees. In this connec-tion it should be noted that the management and supervisory person-nel at the time of the recall and reemployment were the same as thosewhich had been in charge of affairs during and prior to the reor-ganization, and Nelson testified affirmatively that in recalling thefurloughed employees, the foremen were consulted.We find that the respondent by failing or refusing to recall andemploy Heishman, Kyle, Davies, and Starkey, under the circum-stances above set forth, discriminated in regard to hire, tenure of DECISIONSAND ORDERS337employment, and condition of employment, thereby discouragingmembership in a labor organization.°The respondent earnestly contends that it cannot be held to havecommitted an unfair labor practice in not recalling and employingHeishman, Kyle, and Davies for the reason that they were never em-ployees of the respondent. It argues that these men were furloughednot by the respondent but by the trustees; that by no act done ororder entered in the reorganization' proceedings was any obligationimposed upon it to reinstate employees furloughed by the trustees,in the event production arose; that the "National Labor RelationsAct does not place any obligation on an employer to give employmenttomen who have never worked for that employer"; and, hence, itsfailure to employ cannot be construed as an unfair labor practice.There can be no serious dispute that the Act is not intended to in-terfere with the normal exercise of the right of the employer toselect its employees or to discharge them.However, if the employerdiscriminates either as to hire or tenure of employment or conditionof employment because of organizational affiliation and activity,thereby discouraging membership in a labor organization, he hascommitted an unfair labor practice within the meaning of Section8 (3) of the Act. It is not essential in all cases to a finding ofunfair labor practice under this section of the statute that the statusof an employee be held by the person against whom the' alleged dis-crimination has been directed, for the provision thereof has expressapplication to a discrimination as to hire.And where the chargeof discrimination does relate to hire, the fact that an employee statushas not existed is wholly without probative bearing on the issuewhether an unlawful discrimination has occurred.Moreover, therecord shows, and we so find, that upon the completion of the reor-ganization in July 1935, and thereafter, the respondent through itsofficers and agents did intend to, and did, assume the position there-tofore occupied by its predecessor corporation, in reorganization,towards the employees who had been furloughed, and did undertakethereby to reinstate such employees to, and employ them in, theirformer positions when the same became available; that these em-ployees so understood and acquiesced in the assumption of the em-ployer relationship towards them by the respondent and in its con-tinuation of their employee status.The fact that the respondent intaking over the plant retained the management and supervisorypersonnel of the predecessor, gave employment to all persons work-ing at the plant, and failed to give any notice in the 9 months suc-ceeding the reorganization that it was not assuming the recall, ifproduction arose, of the hundreds of employees who had been fur-loughed during the reorganization proceedings and were awaiting 338NATIONAL LABOR RELATIONS BOARDsuch recall;together with the further fact that the respondent didrecall those employees and when doing so did recognize their em-ployee status;and, further, that at the time of the strike settlement,hereinafter mentioned, the respondent drew no distinction betweenthe employees whom it had furloughed and those furloughed by thepredecessor,confirms thisfinding.4.The discharge of ReedOn June 1, 1936, James Reed, an employee at the plant, was dis-charged by the respondent.He was called to the employment officeand told that he "no longer fitted into the picture."No reason wasassigned or explanation given.The Union and Reed assert that hewas discharged because of his Union activity and membership.Therespondent contends that it discharged him for "proper causes."Adiscussion of the matter was had later in June 1936 at Akron, Ohio,by Reed and officers of the United Rubber Workers of America,with Shisser, the vice president of the Goodyear Tire and RubberCompany. Although several hours were spent in reviewing the claimof the Unionofficersthat Reed, and the other employees named inthe complaint, had been discriminated against by the respondent,Slusserwas obdurate.He statedthat lie "did not believe In theWagner Act or any other acts passed by the United States Govern-ment; that they were going to operate those plants as they seen fit."Reed was probably the most importantman intheUnion.Hewas itsfirst permanent president.When the Union and managementreached their understanding for the presentation of employee com-plaints through the Union grievance committees, Reed became chair-man both of the plant grievance committee and of his departmentalgrievance committee in the calender room. In these positions heproved very active in securing adjustments of complaints.He satwith the management in negotiating at least oneseriouslabor dispute.In 1934, when 16 employees were discharged at the plant allegedlyfor organizational activity, he was made chairman of the employeecommittee appointed to handle the matter.This particular contro-versy was settled by negotiation with the management after a chargehad been filed with the Regional Labor Board in Pittsburgh.The evidence admitted on behalf of the respondent related to Reed'salleged traits of personality, conduct, and competency in the periodcommencing some 2 years preceding the discharge, and before thereorganization.The respondent's principal witnesses in this branchof the case, namely Yeager, the supervisor of thecalender train,Taylor, the foreman of the calender room, and Smith, the divisionsuperintendent, all were in accord that prior to that time, therespondent had nocausefor complaint either about Reed or his work. DECISIONS AND ORDERS339With respect to Reed's alleged behavior and conduct, Yeager testi-fied that Reed was "insubordinate"; that lie acted "very important"and "independent"; that Reed's attitude vfas not "very good" ; thathe "didn't take much interest in his work" ; that he was "one of theworst men I have ever had work under me"; that when Reed wouldbe told that his feeding was causing too much "scrap" or waste, hewould say "Everything is all right and I don't care," and after cor-recting himself, would revert to his own manner of feeding. Taylor,the foreman, testified, that Reed was "antagonistic to his superiors"although not so much so to Taylor ; that Reed said he had a handin running the department as well as the management; that he was"boisterous and very important," "looked down on everybody elsearound" and was the "leader of the whole gang"; that he disregardedorders.Smith, the superintendent, testified that Reed "got very un-ruly"; he "assumed an attitude that he was superior to his supervisorsand foremen"; he did things "which seemed to us to tantalize andbelittle his superiors"; was "constantly complaining"; "was the mosttantalizing, provoking individual I have ever come into contactwith"; that on January 8, 1935, when Smith discussed the matterwith Reed and told him not to return to work unless lie changed hisways, Reed had said "I will be back"; that on March 19, 1935, whenSmith told a group of employees presenting a grievance that he,Smith, thought the respondent was being fair, Reed had said, "It isa damn lie." Christner, a fabric supervisor, testified that about ayear before the discharge, Reed put a piece of fabric on the witness'shoulder after the witness had told Reed not to cut out a sample, andthat Reed thereafter put pieces of the fabric on the witness' shoulderabout 75 times.Turner, a non-union worker under Christner, testi-fied that lie sa%v Reed place rubber on Christner's shoulders 10 or 12times.Several of the respondent's witnesses testified that Reed cursedthe respondent and referred to its president and plant manager as"sons of bitches."Reed denied that he had disregarded his foreman's instructions;admitted that lie cursed the respondent but testified that other rubberworkers at the plant had done likewise; and denied that he had calledthe president and plant manager "sons of bitches." Lewis, the headcalender operator, a Union member'and former officer, testified that liehad worked with Reed for many years on the calender train ; thatReed was not boisterous; that lie was agreeable and well-liked by themen; that Reed was no more argumentative than anyone else.Yeager, the supervisor, and Smith, the superintendent, in theirtestimony for the respondent, gave the following instances of Reed'scomplaint-making.Yeager testified that Reed had complained thatofficials of the respondent were getting high salaries and the working- 340NATIONALLABOR RELATIONS BOARDmen not enough. Smith testified that Reed had complained in late1935 about the method followed by the respondent in paying its work--men, that is, of- paying them on their last day of work by checksbearing the date of the succeeding day when the wages became due;that Reed had said, "It is a hell of a company that will give a checkand then ask you to hold it until the next day to be cashed" ; thatReed had complained of the procedure followed by the respondent inspreading work; that on another occasion, the calender room com-mittee, including Reed, had presented a grievance dealing with the,earnings of the operators and had requested the respondent for their,wage rates.Smith added that when the information was refusedReed had said, "I will get it anyway." Both Yeager and Smith tes-tified that at the time the N. R: A. was being enforced, Reed hadcomplained that Yeager was "chiseling."Reed testified that it was his duty as chairman of the plant anddepartmental committees to present the complaints of the respond-ent's employees; that the grievances over the spreading of work andYeager's chiseling were regular employee grievances which arose dur-ing the period ; that both were adjusted by the management and thatYeager's chiseling had been ordered stopped.With respect to thewage rates, he testified that the committee had requested the informa-tion because of an employee complaint involving an alleged wagedisparity among the operators, and that Smith, in denying the request,had said that the rates were none of Reed's "damn business."Reed worked at the plant as a *feeder on the calender train andrelief operator.He had been employed at the plant for 15 years.It was his task, as feeder, to feed the fabric into the machine andthen to follow it as it passed along through the three units of thecalender.After the rubber coatings were applied to the fabric, hewas required to cut out any rough edges which appeared, in orderto enable the fabric to pass readily through.He was furnished withshears for that purpose.The respondent's witnesses testified at length concerning Reed'swork.With few exceptions, this testimony was related to no spe-cific dates though it referred in a general way to the two-year periodpreceding the discharge.Yeager testified that the work was "care-less";Taylor, that it was "careless and sloppy"; Smith, that Reed"just did enough to get by so we could not find justification to dis-miss him."The three witnesses testified that Reed's work resultedin an unnecessarily large amount of "splices"; and, together withChristner and Bible, an employee, testified that Reed cut out morestock than was required, or cut stock when or where there was nooccasion to do so.Yeager testified that Reed would not feed a flatfeed but would roll it tight; Taylor and Smith, that he fed too,quickly.Taylor testified that in the week preceding the discharge DECISIONS AND ORDERS341there occurred five "wrecks", which he deemed an unusual numberof such stoppages, and that in his opinion three were attributableto Reed.The witnesses testified that splices, fast feeding, unneces-sary cutting, and wrecks resulted in "scrap" or wasted material.However, Taylor conceded that reduction in the amount of scraphad been a problem of the respondent for years, and would, continueto be "our big job."He further admitted that wrecks sometimeswere unavoidably caused by "wet splices," and Smith testified thatsplices were sometimes the result of defective rubber.Reed testified that his work required him to cut stock; that theoccurrence of scrap principally depended on the quality of the rub-ber and that defective material would produce scrap.He furthertestified that it was an important part of the business "to keep con-stant touch to hold down scrap," that since he was "the last man thathandled [the material, he]***would have to take the bruntfor that [scrap]"; that Yeager blamed him for occurrences beyondhis control and that he, Reed, feeling aggrieved, had with the consent'of the Union, written a letter to the respondent about it.Lewis, thehead operator on the calender, testified that Reed did his operation onthemachine very successfully; that he had no difficulty with themachine or his work; that the department had no unusual amount ofscrap when Reed was there; that difficulties occur many times withsplices regardless of who is feeding; that Reed was as good a workeras the man now doing his work, in fact was more experienced andbetter; and that the witness would prefer Reed on the machine to thepresent worker.The respondent's witnesses testified to a miscellany of other acts ofReed.Yeager testified that Reed went to other parts of the calenderroom on five occasions and interrupted work; Buckle, another super-visor, and Smith, that Reed smoked in violation of a company rule;Buckle, that Reed "dominated" the employees and told them not todo too much for the respondent; Smith, Taylor and, Bible, that Reedgave "Facist" salutes ; and Taylor and Bible, that Reed had said thatthe country needed a Hitler to straighten it out._Lewis testified that Reed did not dominate the men; was agreeableto them; that the witness never saw Reed smoke nor interrupt hisduties to smoke nor to talk to other men in the department.Reedtestified that he was not quite sure what was meant by his giving a"Facist" salute; that he never said the country needed a Hitler "orI would not belong to a labor union if I did."The discharge of Reed was authorized by Soulen, the plant man-ager ;H.W. (Hod) Smith, the general superintendent, gave theactual notice.Both Soulen and H. W. Smith have since terminatedtheir employment with the respondent, and neither testified at thehearing.Taylor, the foreman, testified that he had no authority to 342NATIONAL LABOR RELATIONS BOARDdischarge; that he understood that the cause of Reed's discharge was"principally defective workmanship"; that the respondent had notdischarged Reed before June 1, 1936, because it "did not want tocreate any labor trouble."Smith, the division superintendent, testi-fied that Reed had not been discharged earlier because he "just didenough to get by so we could not find justification to dismiss him."He further testified, at greater length, that "the reason, we put upwith all that we did put up with was because we realized the precariousfinancial position of the company; we realized that if we had anylabor trouble that it would be harder for the company to be reor-ganized or sold, as the case might be, and we did everything in ourpower to get along with this particular- workman. * * * werealized that anything we did would be *called discrimination"; thatthe "last straw" occurred when Baker, a person identified as anemployee not in Reed's department but in another, told Smith some4 or 5 days before the discharge, "You have no idea how muchtrouble this man is making for this company throughout your entireorganization, and I don't see why the company could possibly putup with such an individual."What "trouble" was meant does notappear.Reed, as heretofore stated, was given no reason for his discharge atthe time it occurred.He testified, however, that two incidents oc-curring within the 6 weeks preceding thereto may have had a bear-ing.Both involved employee complaints taken up by the grievancecommittee with the management.The first was an objection to themethod used by the respondent in collecting community funds fromthe employees.Reed testified that he, personally, had been com-pelled to donate one per cent of his salary in a single year.The sec-ond dealt with the matter of disparity in wages among operators,hereinabove mentioned.If the respondent discharged Reed on June 1, 1936, because ofhis organizational activity and affiliation, it committed an unfairlabor practice whatever "proper causes" may then have existed forterminating his employment.While proof of the presence of propercauses at the time of discharge may have relevancy and circum-stantial bearing in explaining what otherwise might appear as adiscriminatory discharge, such proof is not conclusive.The issueiswhether such causes in fact induced the discharge or whether theyare but a justification of it in retrospect.On the other hand, itis equally true that a failure to show proper causes, indeed any cause,for the discharge does not necessarily establish an unfair laborpractice.Reed's importance to the Union cannot be gainsaid.The repre-sentation of hundreds of employees in their complaints against the DECISIONS AND ORDERS343management rested in the grievance committees which he headed.That he took his duties seriously and discharged them successfullyare amply shown.We are not prone to give much weight to theconsiderable use made by the respondent's witnesses of generalizedcharacterizations in testifying to Reed's behavior.An employee may"act important" or be "tantalizing" or appear "dominating" in theopinion of a supervisor one or two stations above the rank ; yet bean agreeable, fearless leader to his fellow union workers.Nor are we satisfied that Reed's assumption of Union responsibilitythereafter reflected itself in poor workmanship.The record doesnot establish the contention of the respondent that Reed, after per-forming competently in his department for 10 years, became an in-efficient worker.Reed's position on the calender train placed him inthe midst of the continuing struggle waged by the respondent andits supervisors against unavoidable scrap.Reed, very evidentlyfelt the problem keenly for he was led to invent a device to reducethe waste.We believe that Lewis, the chief operator on the machine,was accurate in his observation that there was no unusual amountof scrap when Reed was there, and it is significant that Lewis ex-pressed a preference at the hearing to having Reed now do the feed-ing rather than the employee presently performing the work.There is little ground for believing that the respondent, after fur-loughing Eline, refusing to employ Heishman, and bargaining withStarkey about his recall, within the 6 months preceding Reed's dis-charge, because of their grievance committee work, was ready toaccord Reed immunity.Reed's testimony that in the 6 weeks pre-ceding his discharge the management had taken a hostile stand to-wards the two grievance committee complaints, has much bearingupon the issue.The failure of the respondent to tell Reed at thetime of his discharge of any of the many causes here assigned andthe attitude of Slusser when the matter was discussed at Akronsupport the conclusion reached.And there is consistency to befound in the fact that the respondent's witnesses objected to thecomplaints made by Reed heretofore set forth.The explanationsgiven by Taylor and particularly by Smith for the failure of therespondent to discharge Reed sometime prior to June 1, 1936, arenot very persuasive. Smith's testimony that "the reason we put upwith all we did put up with was because * * * we realized thatif we had any labor trouble it would be harder for the company tobe reorganized or sold, as the case might be," hardly supports adischargewhich occurred one year after the reorganization andsale had taken place.We observe that the amended plan for reor-ganization providing for a sale of the plant to the Goodyear interestswas issued in June 1935, whereas Reed's discharge occurred in June1936.Nor could the fears allegedly entertained by the respondent80618-38-vor,, vi-23 344NATIONAL LABOR RELATIONS BOARDof labor trouble have been very real. In the three months prior toJune 1, 1936,itrefused employment to 34 furloughed employees,including grievance committee members,althoughUnion interces-sion was inevitable.We sustainthe findingof the Trial Examiner that the respondentin discharging Reed, committed an unfair labor practice within themeaning of Section 8(1) and(3)- of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the business of the respondent de-scribed in Section I above, have a close, intimate,and substantialrelation to trade, traffic,and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE STRIKE SETTLEMENT AND THE RESPONDENT'S OFFER OFEMPLOY-MENT TO HEISIIMAN,KYLE, DAVIES,STARKEY AND ELINE1.The strike and settlement agreementOn July 15, 1936, the Union filed its charge in these proceedings,and on August 11, 1936, the complaint issued.On August 18, therespondent instituted a suit in the United States District Court forthe District of Columbia to enjoin the hearing on the complaintfor the alleged reason that the National Labor Relations Act wasunconstitutional.On the same day, as a consequence thereof, thehearing on the complaint was adjourned indefinitely.- On August22, the Union called a strike at the plant, and a few days later theplant closed.The causes for the strike were the same various griev-ances alleged in the complaint.Reed testified that the institution ofthe suit precipitated the strike.On September 1 representatives of the respondent and the Unionreached a strike settlement.A memorandum of its terms, preparedat the time of the settlement but -unsigned by the parties, and there-after confirmed by the employees at an open meeting, provided,in part :(1)The company [respondent] has agreed to reemploy with-out discrimination certain employees who have heretofore beenclassified as "furloughed."It is clear that in referring to "certain employees who have here-tofore been classified as `furloughed,"no distinction was intendedto be drawn between persons employed at the plant prior to the re-organization and those working subsequently.The representatives DECISIONS AND ORDERS345of the respondent made no such differentiation during the negotia-tions.Also,whether such reference included all of the persons:lamed in the complaint, apart from Reed and one Rank, or onlya portion of them, need not be determined, for the respondent ac-tually offered employment to all such persons, under the settlementagreement.The representatives who negotiated the settlement testified at thehearing concerning the agreement reached. In certain respects theirtestimony conflicted.Burke, one of the respondent's representativesand its president, testified that no agreement was had with respectto whether the furloughed employees who were to be employed wereto be reinstated to the positions which they had held at the time oftheir furlough, nor with respect to whether if such reinstatementproved infeasible they were to be given positions paying an equiva-lent wage.On the other hand, Senator Kimble, one of the Unionrepresentatives, a State senator, formerly director in Maryland forthe Committee for Industrial Organization, testified that the re-spondent had agreed "to return all the employees back to theiroriginal positions, or to positions that would compensate them thesame amountof pay"; that during the negotiations, Burke, himself,after explaining that the respondent "could not agree to reinstateevery employee back in his original position, if it had been filledby another employee, because it might interfere with production,and so forth," had stated that "the company guaranteed very ex-plicitly that they [furloughed employees] would receive the samecompensation."Burke testified that the respondent undeistood that`"if it was at all possible we [the respondent] would try to givethem work and compensation as near their former'rate as possible."We find that it was the understanding and agreement that eachof the furloughed employees was to be reemployed without discrim-ination, that is, that each was to be employed in his or her formerposition, or if that were impracticable, to be given substantiallyequivalent employment.Prior to and at the time of the settlement,it had been the complaint of the employees, and the principal cause=of the strike, that they had not been offered, or had been refused,employment when hundreds of others in like position had.8Thelanguage of the settlement agreement, in providing that the fur-loughed employees were to be reemployedwithout discrimination,must be interpreted in the light of surrounding circumstances if, in-deed, these words have not already acquired so certain a meaning inthe field of industrial relations as to admit of no such proof in aid8 As pointed out, of a total of 800 employees furloughed before the reorganization andrecalled by the respondent,"approximately 75 per cent***got the sane orpractically the same positions,***15 percent or more were given different butequivalent positions,and the remainder accepted positions"otherwise 346NATIONALLABOR RELATIONS BOARDof their interpretation.The furloughed employees were to be em-ployed without any less favor because of their Union activity andmembership than had been shown those in similar position whom therespondent already had recalled.The respondent contends that it was agreed at the settlement nego-tiations that Reed was not to bd reemployed by it. There is no evi-dence in the record supporting such contention.The Union repre-sentatives testified that they had understood that Reed's case wouldbe the subject of further negotiations with the respondent within 90days after the settlement was approved.The respondent's representa-tives denied that any such understanding had been given.We findthat no agreement was entered into at the time of the settlement forthe reemployment of Reed or for any other disposition of his claimto reinstatement.It is immaterial what understanding, if any, washad concerning future negotiations, and none in fact ever occurred.2.Respondent's offer of employment in October 1936, to Heishman,Kyle, Davies, Starkey, and Eline, and the arrangement with Heish,=man in February 1937In October 1936, Nelson notified Heishman, Kyle, Davies, Starkey,and Eline that they could return to work.Heishman, who at thetime of his furlough had worked in the calender room as a millmanand part-time operator at a wage rate of 92 cents an hour, was offereda job in the "black mill" at 40 cents an hour.The black mill was a,separate building where lamp black and rubber were mixed, andthe work there was very dirty.Kyle, who had been employed inthe curing department curing tires at a wage rate of 621/2 cents anhour, was offered a job on the sewing machine at 35 cents an hour.Davies, who had been employed in the same department curing airbags at a wage rate of about 4 dollars a day, was offered a position inthe millroom at 35 cents an hour. Starkey, who had been employedas a beader in the bead room at a wage rate of 51 cents an hour, wasoffered a job as a tire builder at 35 cents an hour.Eline, who hadworked at the stocking assembly room in the bead room at a wagerate of 45 cents an hour, was offered a job in the accessory departmentat 35 cents an hour.All of the men remonstrated because of thelow rate of, and their unfamiliarity with, the work tendered, andrequested reinstatement to their former positions.We find that therespondent clearly did not offer these men employment substantiallyequivalent in wage or kind to that which they had had at the timeof their respective furloughs.Heishman refused to accept the job after Nelson told him that hecould not be transferred to the calender department should a vacancythere occur.Nelson denied telling Heishman that he could not be DECISIONS AND ORDERS347transferred.However, Heishman was corroborated by an employeewho happened to overhear Nelson's statement. Some time later hewas offered employment in the millroom, which likewise was notsubstantially equivalent to his former position and which he refused.Kyle said he would take the new job only under protest, and refuseditwhen Nelson would not assent. Starkey likewise said he wouldaccept under protest, signed an employment card, but then notifiedthe respondent the following day that he had decided not to takethe position.Starkey has had employment since August 1936 as adye carrier with the Celanese Corporation in Cumberland, where hehas been earning 25 dollars a week.Eline accepted the position inthe accessory department because he was told there was no vacancyin the bead room.Davies, under economic duress, decided to accept the job offered.He submitted to a routine physical examination by the respondent'sdoctor, and it appeared that he had a small right hernia.Nelsonindicated that in that circumstance there could be no employment.Davies, who had had no knowledge theretofore, of his condition wentto see his own physician, Dr. Van Omer, who told him that he had,no hernia.He thereafter was examined by Drs. Hyman and Graciewho found a slight right hernia, and Dr. Van Omer upon a re-examination, concurred.Dr. Hyman, a specialist in hernia cases,reported :In view of the fact that Mr. Davies has done quite heavy workfor a long period of time, without even knowing that he hadthis slight change, I feel that it is likely that he may go onworking for many years without further trouble.At the time of the examination made by Dr. Hyman, Davies hadbeen employed as a stone mason doing much heavier work than wouldbe required in the position in which he had been employed at thetime of his furlough.We already have found that the settlement agreement required therespondent to employ the furloughed employees in their former posi-tions or offer them employment substantially equivalent thereto.Wealso have found that the respondent in thereafter offering the fivemen employment did not offer work which was equivalent.Accord-ingly, in view of the respondent's failure to perform substantiallyits undertaking in this respect, we find that the agreement constitutedno bar to an order directing the respondent not only to cease anddesist but to offer employment and reinstatement as hereinafter pro-vided.Moreover, we have held that where no member or representa-tive of the Board has participated in an agreement involving inwhole or in part the compromise and settlement of charges of unfairlabor practices pending before the Board, the Board is not concluded 348NATIONAL LABOR RELATIONS BOARDby such an agreement from determining, in its own discretion,whether under the circumstances of the case it is necessary in orderto effectuate the purposes and policy of the Act, to refuse to withholdaction on account of such agreement.-9With respect to Davies, the respondent, in the brief which it sub-mitted, assumed the position that the Board was without authorityto order an offer of employment and reinstatement to him for the rea-son that under Section 36 of the Workmen's Compensation Law ofMaryland, it appeared that "while ordinarily compensation cannotbe claimed for a pre-existing hernia, nevertheless, if, as the result ofan accidental injury, such hernia becomes so strangulated that animmediate operation is necessary, compensation can be claimed for it,and * * * if such operation results in death, the employer wouldbe responsible for the Five Thousand Dollars ($5,000.00) paid indeath cases, and would, in any event, be liable for the cost of the opera-tion and the compensation payable for the time lost."(AnnotatedCode of Maryland,Article 101, sec. 36.)At the oral argument counselfor the respondent was interrogated as to whether or not it was truethat the respondent had insured all of its compensation risks, includ-ing such risk as might be involved in Davies' case, in the manner re-quired by the State compensation law.An officer of the respondentwho attended the hearing, replied, at the request of the respondent'scounsel, that the respondent does carry and has carried such insura°nce,that what risk may exist in Davies' condition was covered by suchinsurance, that his condition would have no effect upon the amount ofpremium paid by the respondent for such insurance save that in theevent a compensation payment actually had to be made in the futureto Davies or his beneficiaries, such compensation payment might affectthe amount of premiums thereafter payable inasmuch as such pre-miums are ordinarily determined upon an experience basis.We see little need for following the respondent in its contentionthat the beneficent provisions of the State compensation law haveintervened between Davies and what redress may be accorded himunder the Act.We have found that the respondent discriminatedagainst him when on June 30, 1936, it failed to recall him from fur-lough and gave his job to another employee.There is no showing,ifmaterial, that at that time Davies had a hernia.The facts upon'which to base an order directing an offer of employment and reinstate-ment had then accrued; and Davies, in the absence of any superveningand controlling event requiring otherwise, may be restored to the posi-tion to which he would be entitled.We find no occasion for 'stayingthe remedy in the existence,per se,of Davies' hernia, for it will affordeMatter of Ingram Manufacturing CompanyandTextileWorkers organizing Committee,Cases Nos.C-335 and R-234, decided March 11, 1938,5 N. L. R B. 908 DECISIONS AND ORDERS349no impediment to his successfully performing his work.Nor do wefind any ground in Davies'assent, under economic duress,to an offerof a job not substantially equivalent and in violation of the settlementagreement.Nor can we perceive any compelling reason in the possi-bility that at some time in the future Davies may suffer an accident inthe course of his employment which may produce a strangulation ofthe hernia which may result in a compensable risk under the State lawwhich may occasion an increase in premium rate on an experiencebasis.An injury to any of the respondent's employees in an accidentarising out of and in the course of employment may induce a similarseries of events.We further hold that the matter of reinstating Starkey and Elinehas not become moot by virtue of their present employment.Each ofthesemen stated at the hearing that despite such employment hewished to be reinstated to the position which he had held at the time ofhis furlough.The fact that an employee may be receiving somewhatmore compensation at other employment, whether from the same oranother eniiployer, does not necessarily show that he is enjoying sub-stantially equivalent employment.There is an infinite variety ofreasons which may duly move an employee in such a case to seek hisold job and past surroundings, and in the absence of strong evidenceto the contrary, the employee's own wish is entitled to great weight indetermining whether he has actually acquired such equivalent.Wefind that Starkey and Eline have not been shown to have acquiredsubstantially equivalent employment, and, irrespective thereof, thattheir reinstatement is necessary in order to effectuate the policies ofthe Act.Nor has the matter of hiring Heishman become moot because ofan arrangement considered by him and Burke in February 1937.Heishmaa testified that Burke told him at that time : "We will giveyou thin opportunity at the first opening in the plant, regardless ofwhere it is, if you will accept with the understanding that you will bethe first, mean to be transferred back to, your department."Heishmantestified that lie acquiesced but has never been notified of a vacancyin the plant or his department.Burke, on the other hand, testifiedthat he had merely said to Heishman that "if there was a futureopening in the department, the work of which he was capable ofdoing, we would communicate with him," and that since there hadbeen no such opening in that department, Heishman had not beencalled.A reading of Burke's testimony convinces us that he con-sidered the promise, to which he testified,not a contractual under-taking but a gratuitous concession, and the fact that the respondent'sanswer alleges no agreement executed in February,confirms suchview..The respondent'sbrief, filed on January 17, 1938, indicates 350NATIONAL LABOR RELATIONS BOARDthat Heishman had still not been called to work at that time. It isapparent that the minds of the parties never met, or if such under-standing was reached in February,its performance has long sincebeen abandoned.If either case be true,Heishman's employmentcannot be held moot. In sum, we do not find sufficient evidence inthe record to support an existing agreement determinative of Heish-man's hire.VI. THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices,we shall order it to cease and desist from furtherengagingin such practices.Moreover,we shall order the respondentto take certain affirmative action which we deem necessary to effectu-ate the policies of the Act.In view of the agreement and consent of the respondent entered ofrecord we shall order the respondent to withdraw all recognitionfrom The Kelly-Springfield Employees Protective Association, Inc.,as the representative of any of its employees for the purposes ofcollective bargaining, and to disestablish it as such representative.We have found that the respondent has discriminated in regardto the hire,tenure of employment,and condition of employment,of Bernard Heishman, Edward Kyle, and John Davies, and to thehire and tenure of employment of Albert Starkey, Charles Eline,and James Reed.We, therefore,shall order that the respondentoffer employment and reinstatement to Bernard Heishman and JohnDavies in and to the positions held by them on April 3,1935, atthe time of their furlough,and offer full'reinstatement to AlbertStarkey to the position held by him in July 1935 at the time of hisfurlough;to Charles Eline, to the position held by him on January17, 1936, at the time of his furlough;and to James Reed, to theposition held by him on June 1, 1936,at the time of his discharge.If necessary,the respondent shall displace employees occupying suchpositions,in accordance with seniority rules or other procedures nowin force.Counsel for the respondent stated at the oral argumentthat since the issuance of the complaint the respondent and Unionhave established seniority rules based upon service at the plant.Inasmuch as it appears that the type of position held by EdwardKyle at the time of his furlough is now being performed by butone man on each shift, who also is given additional work to perform,we shall order the respondent to offer employment and reinstate-ment to Edward Kyle in and to a position the same as or substan-tially equivalent to that held by him at the plant at the time of hisfurlough on April 3, 1935.We further shall order the respondent to make whole Heishman,Kyle, Davies,Starkey, Eline, and Reed for any loss of pay they DECISIONS AND ORDERS351may have suffered by reason of the discrimination of the respondentagainst them in regard to their hire or tenure of employment orcondition of employment. Inasmuch as we have found that the re-spondent discriminated against Charles Eline by furloughing him onJanuary 17, 1936, we shall order that the respondent pay him a sumequal to that which he normally would have earned as wages duringthe period from that date until the date of the offer of reinstatement;and since the respondent discriminated against James Reed by dis-charging him on June 1, 1936, we shall order that the respondentpay him a sum equal to that which he normally would have earnedas wages during the period from that date until the date of the offerof reinstatement.With respect to Heishman, Kyle, Davies, and Starkey, we shallaward similar sums commencing with the time that the respondentdiscriminated against them by failing or refusing to employ them in,or reinstate them to, the positions which they respectively had beenemployed at the plant at the time of their furloughs. In instanceswhere the precise date when a position was filled does not appear,we shall fix such date from the time when it affirmatively appears thatthe available position already had been filled.Accordingly, we shallorder that the respondent pay Charles Heishman a sum equal to thatwhich he normally would have earned as wages during the periodfrom July 1, 1936, until the date of the offer of employment andreinstatement; that it pay Edward Kyle a sum equal to that which henormally would have earned as wages during the period from October20, 1936, until the date of the offer of employment and reinstatement;that it pay John Davies a sum equal to that which he normally wouldhave earned as wages during the period from June 30, 1936, untilthe date of the offer of employment and reinstatement; and that itpay Albert Starkey a sum equal to that which he normally would haveearned as wages during the period from July 1, 1936, until the dateof the offer of reinstatement.An allowance shall be made in eachcase for the period from August 22, 1936 to September 1, 1936, whenthe plant was closed as a result of the strike; and, further, for amountsearned during the period for which compensation shall be awarded.The respondent states that in view of its consent and agreement tothe disestablishment of the Association as a collective bargainingagency of its employees, it should not be required to post notices'thereof in conspicuous places at its plant.We have indicated thatthe Association is now defunct and the respondent has recognizedthe Union as the sole representative of its employees for collectivebargaining and other purposes.Accordingly, the posting of suchnotices is unnecessary.We shall order further affirmative action in manner hereinafterset forth. 352NATIONAL LABOR RELATIONS BOARDUpon the foregoing findings of fact, and upon the entire recordin the case, the Board makes the following :CONCLUSIONS OF LAW1.United Rubber Workers of America, Local No. 26, and TheKelly-Springfield Employees Protective Association, Inc., are labororganizations, within the meaning of Section' 2 (5) of the Act.2.The respondent, by discriminating in regard to the hire and ten-ure of employment and condition of employment of Bernard Heish-man, Edward Kyle, and John Davies, and by discriminating inregard to the hire and tenure of employment of Albert Starkey,Charles Eline, and James Reed, and thereby discouraging member-ship in the Union, has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (3) of the Act.3.The respondent, by interfering with, restraining and coercing itsemployees in the exercise of rights guaranteed in Section 7 of theAct, has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondent, The Kelly-Springfield Tire Company, and its officers,agents, successors and assigns shall:1.Cease and desist :(a)From discouraging membership in the Union or any otherlabor organization of its employees by discriminating in regard tohire or tenure of employment or any term or condition of employ-ment, whether in regard to furloughing or discharging employeesor otherwise, because of membership in or activity in behalf of theUnion or any other labor organization of its employees, includingparticipation in departmental and plant grievance committee workin behalf of the Union or such labor organization;(b)From in any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization,to form, join, or assist labor organizations, or to engage in concertedactivities for their mutual aid or protection, as guaranteed in Section7 of the Act.°2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from The Kelly-Springfield Em-ployees Protective Association, Inc., as the representative of any of DECISIONS AND ORDERS353its employees for the purpose of dealing with it in respect to griev-ances, labor disputes, wages, rates of pay, hours of employment, findother conditions of employment, and completely disestablish saidorganization as such representative;(b)Offer employment and full reinstatement to Bernard Heish-man to the position in which he was employed on April 3, 1935, inthe calender room, without prejudice to his seniority rights and otherrights and privileges; and make said Bernard Heishman whole forany loss he may have suffered by reason of the discrimination of therespondent in failing or refusing to employ him in such position onJuly 1, 1936, by paying to him a sum equal to that which he normallywould have earned as wages during the period from July 1, 1936,until the date of the offer of employment and reinstatement, less theamount, if any, which he may have earned during said period;(c)Offer employment and full reinstatement to Edward Kyle toa position the same or substantially equivalent to that in which hewas employed on April 3, 1935, in the curing department, withoutprejudice to his seniority rights and other rights and privileges; andmake said Kyle whole for any loss he may have suffered by reasonof the discrimination of the respondent in failing or refusing toemploy him on July 15, 1936, by paying to him a sum equal to thatwhich he normally would have earned as wages, in the position whichhe may accept hereunder, during the period from October 20, 1936,until the date of the offer of employment and reinstatement, less theamount, if any, which he may have earned during said period;(d)Offer employment and full reinstatement to John Davies tothe position in which he was employed on April 3, 1935, in thecuring department, without prejudice to his seniority rights andother rights and privileges ; and make said Davies whole for anyloss he may have suffered by reason of the discrimination of therespondent in failing or refusing to employ him in such position onJune 30, 1936, by paying to him a sum equal to that which he nor-mally would have earned as wages during the period from June 30,1936, until the date of the offer of employment and reinstatement,less the amount, if any, which he may have earned during saidperiod ;(e)Offer full reinstatement to Albert Starkey to the position inwhich he was employed in July 1935 in the bead room, withoutprejudice to his seniority rights and other rights and privileges; andmake said Starkey whole for any loss he may have suffered by reasonof the discrimination of the respondent in failing or refusing toreinstate him to such position on July 1, 1936, by paying to him asum eqia-al to that which he normally would have earned as wagesduring the period from July 1, 1936, until the date of the offer of 354NATIONAL LABOR RELATIONS BOARDreinstatement, less the amount, if any, which he may have earnedduffing said period ;(f)Offer full reinstatement to Charles Eline to the position inwhich he was employed on January 17, 1936, in the bead room,without prejudice to his seniority rights and other rights and priv-ileges; and make said E1ine whole for any loss he may have sufferedby reason of the discrimination of the respondent in furloughing himon said January 17, 1936, by paying to him a sum equal to that whichhe normally would have earned as wages during the period fromJanuary 17, 1936, until the date of the offer of reinstatement, lessthe amount, if any, which he may have earned during said period;(g)Offer full reinstatement to James Reed to the position inwhich he was employed on June l,'1936, in the calender room, withoutprejudice to his seniority rights and other rights and privileges ; andmake said Reed whole for any loss he may have suffered by reasonof the discrimination of the respondent in discharging him on saidJune 1, 1936, by paying to him a sum equal to that which he nor-mally would have earned as wages during the period from January17, 1936, until the date of the offer of reinstatement, less the amount,if any, which he may have earned during said period;(h) Post immediately notices to its employees in conspicuous placeswithin and without its Cumberland plant stating that it will ceaseand desist in the manner set forth in 1 (a) and (b), and that itwill take the affirmative action set forth in 2 -(b), (c), (d), (e), (f),and (g), of this order;Maintain the afore-mentioned notices for a period of at leastthirty (30) days from the date of posting;(j)Notify the Regional Director for the Fifth Region in writingwithin ten (10) days from the date of this order what steps it hastaken to comply herewith.